Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 12, line 1, filed November 11, 2021, with respect to the rejection(s) of Claims 1-24 under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Japanese Patent Publication No. JP 2015-161919 A), hereinafter Takahashi, been fully considered but they are not persuasive. MPEP § 2141.02(VI) states "A prior art reference must be considered in its entirety, i.e., as a whole." While the indicated sections of Takahashi may not teach the now amended claimed invention, other sections of the prior art disclosure, Takahashi, does teach the now amended claims. (See below) Thus, the rejection of the claims are maintained.

Double Patenting
2.	The prior nonstatutory double patenting rejection dated August 13, 2021 is currently withdrawn as the present amendment to Claim 1 circumvents this rejection.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
9.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-4 and 7-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Japanese Patent Publication No. JP 2015-161919 A), hereinafter Takahashi.
11.	Regarding Claims 1-4 and 7-29, Takahashi teaches (Paragraphs [0098-0134]) a compound having an ethylenically unsaturated group. Takahashi teaches (Paragraphs [0013-0021]) a color material. Takahashi teaches (Paragraphs [0140-0159]) a photopolymerization initiator. Takahashi teaches (Paragraph [0021]) the content of the color material is 50% to 80% by mass with respect to the total solid content of the photosensitive composition. Takahashi teaches (Paragraphs [0098-0134]) the content of a compound A with a weight-average molecular weight of 3,000 or more having an ethylenically unsaturated group in the total mass of the compound having an ethylenically unsaturated group is 80% by mass or more. Takahashi teaches (Paragraphs [0098-0134]) the repeating unit having an ethylenically unsaturated group in a side chain has at least one group selected from a vinyloxy group, a .

Conclusion
12.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/04/2022